1          Edward J. Maney
           Chapter 13 Trustee
2          101 N. First Ave., Suite 1775
           Phoenix, Arizona 85003
3          Telephone (602) 277-3776
           ejm@maney13trustee.com
4
                                   IN THE UNITED STATES BANKRUPTCY COURT
5                                          FOR THE DISTRICT OF ARIZONA

6          In re:                                          )       CHAPTER 13 PROCEEDINGS
                                                           )
7                                                          )       CASE NO. # 2: 19-10704-PS
                    MARK ROBERT VARGOVICH,                 )
8                                                          )       TRUSTEE'S EVALUATION AND
                                                           )       RECOMMENDATION(S) REPORT WITH
9                                                          )       NOTICE OF POTENTIAL DISMISSAL IF
                                                           )       CONDITIONS ARE NOT SATISFIED
10                                                         )       RE: CHAPTER 13 PLAN
                                           (Debtor(s)      )       docket #15      filed September 11, 2019
11

12                  Edward J. Maney, Trustee, has analyzed the Debtor’s Chapter 13 Plan and supporting

13         documents and submits the following evaluation and recommendation(s):
14
      General requirements:
15

16
           a.       Due to the possibility of errors on the claims docket, it is the attorney’s responsibility to review
17                  all proofs of claim filed with the Court and resolve any discrepancies between the claims and
                    the Plan prior to submitting any proposed Order Confirming Plan to the Trustee. Please
18                  submit a copy of the Court’s Claims Register with any submission of the Order Confirming.

19     b.           Requests by the Trustee for documents and information are not superseded by the filing of an
                    amended plan or motion for moratorium.
20
       c.           The Trustee will object to any reduction in the Plan duration or payout in a proposed Order
21                  Confirming Plan unless an amended or modified plan is filed and noticed out.

22     d.           The Debtors are required to provide directly to the Trustee, within 30 days after their filing,
                    copies of their federal and state income tax returns for every year during the duration of the
23                  Chapter 13 Plan. This requirement is to be included in any Order Confirming.
24     e.           The Trustee requires that any proposed Order Confirming Plan state: “The Plan and this
                    Order shall not constitute an informal proof of claim for any creditor.”
25
      f.            The Trustee requires that any proposed Order Confirming Plan state: “Debtor is instructed to
26                  remit all payments on or before the stated due date each month. Debtor is advised that when
                    payments are remitted late, additional interest may accrue on secured debts, which may result in
27
                    a funding shortfall at the end of the Plan term. Any funding shortfall must be cured before the
28                  Case can be discharged. This requirement is effective regardless of Plan payments
                    suspensions, waivers or moratoriums, and must be included in any Plan Confirmation Orders.”

     Case 2:19-bk-10704-PS               Doc 27     Filed 11/26/19 Entered 11/26/19 14:45:52                  Desc
                                                        Page 1 of 5
1                                                                         Trustee’s Recommendation
                                                                          Case No.# 2: 19-10704-PS
2                                                                         Page #2

3

4

5      g.   At the time of confirmation, the Trustee will require the Debtors to certify that they are current
            on all required tax filings and any domestic support orders.
6
       h.   At the time of confirmation, the debtor(s) are required to certify, via language in the Order
7           Confirming, that they are current on all payments that have come due on any Domestic Support
            Orders since the filing of their case and that they are current on all required tax return
8           filings [pursuant to 11 U.S.C. §1308].
9
       i.   DEBTORS / DEBTORS’ COUNSEL REMINDER - A letter is to be submitted to the Trustee,
10          accompanying any Order Confirming, addressing all issues as they are listed in the Trustee’s
            Recommendation. In addition, all documents (ex: tax returns, paystubs etc.) submitted to the
11          Trustee must be redacted – in compliance with Fed.R.Bankr.P.9037 -- by debtors and/or their
            counsel.
12

13

14

15    Specific Recommendations:
16

17
      1.    The Trustee requires the debtors supply a copy of statements that reveals the balance on
18          hand - in all of their financial/bank accounts - on the date of the filing of their case.

19    2.    The Arizona Department of Revenue has filed an objection to the Plan which must be resolved
            before the Plan can be confirmed.
20
      3.    The proofs of claim filed by Truwest Credit Union (mortgage acct.#XXXX3459, re: 81 Standage
21          Drive, Payson, AZ - claim #5), the Internal Revenue Service (2nd amended claim #3), the Arizona
            Department of Revenue (amended claim #8) and Arizona Dept. of Economic Security/Angela
22          Vargovich (support – claim #7) differ by classification and/or amount from these creditors'
            treatment under the Plan. To resolve this discrepancy, the Trustee requires either; a) Debtor
23          object to the Proof of Claim; b) the creditor sign-off on an Order Confirming; c) the Order
            Confirming be altered to pay the creditor pursuant to the Proof of Claim including payment of the
24          contract rate of interest; or d) Debtor file an Amended Plan to provide for the creditor's claim as
            shown by the Proof of Claim.
25
      4.    The Arizona Department of Revenue's amended proof of claim [#8] dated October 31, 2019
26          indicates the Debtor has not filed income tax returns for 2013, 2014, 2015 and 2017. The
            Trustee requires Debtor to immediately prepare and file all unfiled tax returns. Failure to file
27          said returns or the required Affidavit within 30 days from the date of this Trustee's
28          Recommendation and providing a stamped copy of said returns may result in the Trustee
            lodging an Order automatically dismissing Debtor's case.

     Case 2:19-bk-10704-PS       Doc 27     Filed 11/26/19 Entered 11/26/19 14:45:52             Desc
                                                Page 2 of 5
1                                                                           Trustee’s Recommendation
                                                                            Case No.# 2: 19-10704-PS
2                                                                           Page #3

3

4

5     5.    The Internal Revenue Service's 2nd amended proof of claim dated September 12, 2019 indicated
            Debtor has not filed income tax returns for 2018. The Trustee has received a copy of this return
6           from the debtors. It is the debtors’ responsibility to follow-up with the taxing authority to see that
            the claim is amended.
7
      6.    The Trustee will disburse the mortgage conduit payments beginning September 1, 2019.
8           The Trustee will disburse the mortgage conduit payments for the duration of the Plan,
            unless otherwise ordered. For any month when the funds on hand in the case are
9           insufficient to allow the payment of a full conduit payment and any adequate protection
            payments on personal property that has become due, the Trustee will pay the conduit
10          payment on the next disbursement date when the debtor(s) case has sufficient funds to pay
            a full conduit payment. If the Trustee receives a Notice of Payment Change filed by the
11          creditor, the Trustee will adjust the plan payment amount to reflect the increase or decrease
            in the mortgage payment. The Trustee is authorized to disburse the new mortgage conduit
12          payment without seeking an order of the Court or a modification of the plan. See L.R.B.P.
            2084-4.
13
      7.    On October 1, 2019, creditor Truwest Credit Union filed a Notice of Post-Petition Mortgage
14          Fees, Expenses and Charges for $650 that is not addressed in the Plan. To resolve this
            discrepancy, the Trustee requires either; a) Debtor object to the Notice; b) the creditor sign-off
15          on an Order Confirming; c) the Order Confirming be altered to pay the creditor pursuant to the
            Notice; d) see that the creditor withdraws the Notice or e) Debtor file an Amended Plan to
16          provide for the creditor's claim as shown by the Notice.
17
      8.    The Plan proposes payment of the secured claim to Truwest/Midwest Credit (mortgage re:
18          412 W. Standage Drive, Payson, AZ) who has not filed a secured proof of claim. The Trustee
            requires the Debtor(s) to provide verification of the creditor’s security interest by providing him
19          with a copy of the security documents, such as a security agreement, UCC-1, title, deed of
            trust or the like. Moreover, the Trustee requires that the Order Confirming Plan provide: “The
20          Trustee has authority to pay on the secured debt owed to Truwest/Midwest Credit even
            though this creditor has not filed a secured proof of claim, but the Plan and this Order are not
21          an informal proof of claim for any creditor.” Alternatively, if the security interest cannot be
            verified by the Debtor(s), then the Debtor(s) may delete the proposed treatment in a proposed
22          order confirming plan:
            a.       pursuant to the language in Section (C)(5) of the Model Plan;
23          b.       after filing a motion and providing 28 days’ notice to the creditor of the intent to delete
                     the proposed secured treatment from the Plan; or
24          c.       by having the creditor, through its agent/representative or legal counsel, sign the order
                     confirming plan approving the treatment of its claim through the Plan.
25
      9.    Considering items #2, #3 and #4 above, the Trustee's analysis reveals a $79,866 funding
26          shortfall including Chapter 7 Reconciliation, which must be cured before the Plan can be
            confirmed.
27

28


     Case 2:19-bk-10704-PS        Doc 27     Filed 11/26/19 Entered 11/26/19 14:45:52               Desc
                                                 Page 3 of 5
1                                                                      Trustee’s Recommendation
                                                                       Case No.# 2: 19-10704-PS
2                                                                      Page #4

3

4

5
      10.   The Debtors received significant tax refunds for 2018, which, if allowed to continue, would
6           constitute a diversion of projected disposable income. The Trustee requires the Debtors to
            adjust payroll tax deductions to prevent over- or under-withholding, amend Schedule I
7           increasing Plan payments accordingly and provide two consecutive pay stubs to verify this
8           has been corrected OR turn over tax refunds for each year during the life of the plan (2019,
            2020 and 2021) as supplemental plan payments.
9
      11.   The Trustee requires the debtors provide documented value for his ownership of Arizona
10          Business Managers, Inc., Outlaw Oasis, Inc. and Inland Oasis Group, Inc. considering
            equipment, tools, inventory and accounts receivable.
11
      12.   The Trustee requires complete information and documentation regarding his personal injury
12          claim against DJ’s of Scottsdale estimated at $10,000 on the Schedule B.

13    13.   Plan payments are currently delinquent $2,000 with a payment of $2,000 coming due November
            23, 2019.
14

15

16

17

18
                     In summary, the Plan can be confirmed subject to the condition(s) noted above,
            adequate funding, and timely filed Stipulated Order Confirming, and Court approval. The
19
            Trustee requires that any Stipulated Order Confirming contain the “wet” signatures from
            the debtors (where applicable), debtors counsel and objecting creditors if there are any.
20
             General unsecured creditors (including secured creditors with unsecured deficiency balances)
            will be paid through the Trustee, subject to timely filed and allowed claims. Chapter 7
21
            reconciliation requirement must be met given debtors’ scheduled equity in non-exempt property
            at petition date. You are hereby advised that the Trustee may lodge an Order of Dismissal
22
            should Debtor fail to resolve item(s) #1, #4, #7, #9, #11, #12, #13 above and submit a
            Stipulated Order Confirming to the Trustee for review and signature or request a hearing
23
            within 30 days from the date of the mailing of this Trustee's Recommendation.
24

25

26

27

28


     Case 2:19-bk-10704-PS      Doc 27    Filed 11/26/19 Entered 11/26/19 14:45:52           Desc
                                              Page 4 of 5
1                                                                           Trustee’s Recommendation
                                                                            Case No.# 2: 19-10704-PS
2                                                                           Page #5
            Date See Electronic Signature Block
3
                                                                     EDWARD J. MANEY,
4                                                                    CHAPTER 13 TRUSTEE
5

6

7                                                                  Edward J. Digitally        signed
                                                                                     by Edward J.
8
                                                                   Maney, Maney, Esq.
9                                                                                    Date: 2019.11.26
10                                                             By: Esq.              13:34:36 -07'00'
                                                                    _______________________________
                                                                     Edward J. Maney ABN 12256
11                                                                   CHAPTER 13 TRUSTEE
                                                                     101 North First Ave., Suite 1775
12                                                                   Phoenix, Arizona 85003
                                                                     (602) 277-3776
13                                                                   ejm@maney13trustee.com

14          Copies of the forgoing
            mailed on [see electronic signature],
15          to the following:

16

17          Mark Vargovich
            412 W. Standage Drive
18          Payson, Arizona 85541
            Debtor
19

20         Nathan A. Finch, Esq.
           CATALYST LEGAL GROUP, PLLC
21         1820 East Ray Road
           Chandler, Arizona 85225
22         Debtor’s counsel

23

24

25

26
                    Grace            Digitally signed
                                     by Grace Harley
27
                    Harley
                                     Date: 2019.11.26
                                     14:28:04 -07'00'
28          By:
                     Trustee’s Clerk

     Case 2:19-bk-10704-PS          Doc 27          Filed 11/26/19 Entered 11/26/19 14:45:52     Desc
                                                        Page 5 of 5
